

BROADVISION, INC.
2006 Equity Incentive Plan
 
Restricted Stock Bonus Agreement
 
    Pursuant to the Restricted Stock Bonus Grant Notice ("Grant Notice") and
this Restricted Stock Bonus Agreement (collectively, the "Award") and in
consideration of your past services, BroadVision, Inc. (the "Company") has
awarded you a stock bonus under its 2006 Equity Incentive Plan (the "Plan") for
the number of shares of the Company's Common Stock subject to the Award as
indicated in the Grant Notice. Defined terms not explicitly defined in this
Restricted Stock Bonus Agreement but defined in the Plan shall have the same
definitions as in the Plan.
 
    The details of your Award are as follows:
 
1.      Vesting. Subject to the limitations contained herein, your Award will
vest as provided in the Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.
2.      Number of Shares. The number of shares subject to your Award may be
adjusted from time to time for adjustments in the stock subject to the Plan, as
provided in Section 11(a) of the Plan.
3.      Securities Law Compliance. You may not be issued any shares under your
Award unless the shares are either (a) then registered under the Securities Act
or (b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
4.      Right of Reacquisition.
(a)    To the extent provided in the Company's bylaws, as amended from time to
time, the Company shall have the right to reacquire all or any part of the
shares received pursuant to your Award (a "Reacquisition Right").
(b)    To the extent a Reacquisition Right is not provided in the Company's
bylaws, as amended from time to time, the Company shall have a Reacquisition
Right as to the shares you received pursuant to your Award that have not as yet
vested in accordance with the Vesting Schedule on the Grant Notice ("Unvested
Shares") on the following terms and conditions:
        (i)                The Company, shall simultaneously with termination of
your Continuous Service automatically reacquire for no consideration all of the
Unvested Shares, unless the Company agrees to waive its Reacquisition Right as
to some or all of the Unvested Shares. Any such waiver shall be exercised by the
Company by written notice to you or your representative (with a copy to the
Escrow Holder as defined below) within ninety (90) days after the termination of
your Continuous Service, and the Escrow Holder may then release to you the
number of Unvested Shares not being reacquired by the Company. If the Company
does not waive its Reacquisition Right as to all of the Unvested Shares, then
upon such termination of your Continuous Service, the Escrow Holder shall
transfer to the Company the number of shares the Company is reacquiring.
(ii)               The Company initially shall have the right to reacquire
Unvested Shares for no monetary consideration (that is, for $0.00); provided,
however, that the Company's right to reacquire Unvested Shares for no monetary
consideration shall lapse at a minimum rate of twenty percent (20%) of the total
number of shares subject to your Award per year over five (5) years from the
Date of Grant.
(iii)      If your Award is not fully vested on the date of grant, the shares
issued under your Award shall be held in escrow pursuant to the terms of the
Joint Escrow Instructions attached to the Grant Notice as Attachment IV. You
agree to execute two (2) Assignment Separate From Certificate forms (with date
and number of shares blank) substantially in the form attached to the Grant
Notice as Attachment III and deliver the same, along with the certificate or
certificates evidencing the shares, for use by the escrow agent pursuant to the
terms of the Joint Escrow Instructions.
(iv)      Subject to the provisions of your Award, you shall, during the term of
your Award, exercise all rights and privileges of a stockholder of the Company
with respect to the shares deposited in escrow. You shall be deemed to be the
holder of the shares for purposes of receiving any dividends which may be paid
with respect to such shares and for purposes of exercising any voting rights
relating to such shares, even if some or all of such shares have not yet vested
and been released from the Company's Reacquisition Right.
(v)       If, from time to time, there is any stock dividend, stock split or
other change in the character or amount of any of the outstanding stock of the
corporation the stock of which is subject to the provisions of your Award, then
in such event any and all new, substituted or additional securities to which you
is entitled by reason of your ownership of the shares acquired under your Award
shall be immediately subject to the Reacquisition Right with the same force and
effect as the shares subject to this Reacquisition Right immediately before such
event.
5.  Restrictive Legends. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.
6.  Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.
7.     Withholding Obligations.
(a)    At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize withholding from payroll and any other amounts
payable to you, and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award.
(b)    Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.
8.  Tax Consequences.  The acquisition and vesting of the shares may have
adverse tax consequences to you that may avoided or mitigated by filing an
election under Section 83(b) of the Internal Revenue Code, as amended (the
"Code"). Such election must be filed within thirty (30) days after the date of
your Award. YOU ACKNOWLEDGE THAT IT IS YOUR OWN RESPONSIBILITY, AND NOT THE
COMPANY'S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF YOU
REQUEST THE COMPANY TO MAKE THE FILING ON YOUR BEHALF.
9.  Notices. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.
10.   Miscellaneous.
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company's successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
11.   Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.


 

 

--------------------------------------------------------------------------------


Joint Escrow Instructions


____________ __, 200_

 
Corporate Secretary
BroadVision, Inc.
1600 Seaport Blvd.
Redwood City, CA 94063
 
Dear Sir/Madam:
 
    As Escrow Agent for both BroadVision, Inc., a Delaware corporation (the
"Company"), and the undersigned recipient of stock of the Company ("Recipient"),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of that certain Restricted Stock Bonus Grant Notice (the
"Grant Notice"), dated __________, 200__ to which a copy of these Joint Escrow
Instructions is attached as Attachment IV, and pursuant to the terms of that
certain Restricted Stock Bonus Agreement ("Agreement"), which is Attachment I to
the Grant Notice, in accordance with the following instructions:
 


1.   In the event Recipient ceases to render services to the Company or an
affiliate of the Company during the vesting period set forth in the Grant
Notice, the Company or its assignee will give to Recipient and you a written
notice specifying that the shares of stock shall be transferred to the Company.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.
 
2.   At the closing you are directed (a) to date any stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of stock to be transferred, to the Company.
 
3.   Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Grant Notice.
Recipient does hereby irrevocably constitute and appoint you as Recipient's
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.
 
4.   This escrow shall terminate upon vesting of the shares or upon the earlier
return of the shares to the Company.
 
5.   If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledgee entitled thereto or, if none, to
Recipient and shall be discharged of all further obligations hereunder.
 
6.   Your duties hereunder may be altered, amended, modified or revoked only by
a writing signed by all of the parties hereto.
 
7.   You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
 
8.   You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.
 
9.   You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Grant Notice or any documents or papers deposited or
called for hereunder.
 
10.  You shall not be liable for the outlawing of any rights under any statute
of limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
 
11.  You shall be entitled to employ such legal counsel, including but not
limited to Cooley Godward Kronish LLP, and other experts as you may deem
necessary properly to advise you in connection with your obligations hereunder,
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor.
 
12.  Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be Secretary of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company may
appoint any officer or assistant officer of the Company as successor Escrow
Agent and Recipient hereby confirms the appointment of such successor or
successors as his attorney-in-fact and agent to the full extent of your
appointment.
 
13.  If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
 
14.  It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, you may
(but are not obligated to) retain in your possession without liability to anyone
all or any part of said securities until such dispute shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but you shall be under no
duty whatsoever to institute or defend any such proceedings.


15.  Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in any
United States Post Box, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties hereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
(10) days' written notice to each of the other parties hereto:
 
Company: BroadVision, Inc.
1600 Seaport Blvd., 5th Floor, North Bldg.
Redwood City, CA 94063
Attn: Chief Financial Officer


Recipient:  
 
 
 
 
  
 
 
 
Escrow Agent: BroadVision, Inc.
1600 Seaport Blvd., 5th Floor, North Bldg.
Redwood City, CA 94063
Attn: Corporate Secretary
 
16.  By signing these Joint Escrow Instructions you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Grant Notice.
[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------


17.  This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to "you" or "your" herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.
 
Very truly yours,
BroadVision, Inc.
By: 
 
Recipient
 
Name
 


Escrow Agent:
 





--------------------------------------------------------------------------------







Assignment Separate From Certificate
 
For Value Received and pursuant to that certain Restricted Stock Bonus Grant
Notice and Restricted Stock Bonus Agreement (the "Award"),
                                                                 hereby sells,
assigns and transfers unto BroadVision, Inc., a Delaware corporation
("Assignee") ________________________ (__________) shares of the common stock of
the Assignee, standing in the undersigned's name on the books of said
corporation represented by Certificate No. _____ herewith and do hereby
irrevocably constitute and appoint _____________________ as attorney-in-fact to
transfer the said stock on the books of the within named Company with full power
of substitution in the premises. This Assignment may be used only in
accordance with and subject to the terms and conditions of the Award, in
connection with the reacquisition of shares of Common Stock of the Corporation
issued to the undersigned pursuant to the Award, and only to the extent that
such shares remain subject to the Corporation's Reacquisition Right under the
Award.
 
Dated: 
 
Signature: 


 